Citation Nr: 1634898	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  12-31 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a Veteran for the purpose of establishing entitlement to a one time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The appellant contends that he had recognized Philippine guerrilla service in the service of the United States Armed Forces during World War II. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the RO, which denied the appellant's claim for entitlement to a one-time payment from the FVEC Fund. 

In October 2013, the Board found that the appellant filed a timely NOD with respect to the May 2009 denial; and remanded the matter for issuance of a statement of the case (SOC).  The RO issued a SOC in February 2014. Correspondence submitted by the appellant in March 2014 has been accepted as a timely substantive appeal, in lieu of VA Form 9.  The Board again remanded this claim in July 2014 for additional development. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Department of the Army has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.



CONCLUSION OF LAW

The appellant does not have the requisite service to entitle him to payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. §§ 101, 501(a) (West 2014); 38 C.F.R. § 3.203 (2015); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a)(1); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In cases where the appellant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated to inform the appellant of the information or evidence necessary to prove the element of veteran status. Palor v. Nicholson, 21 Vet. App. 325 (2007) (because veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of notice concerning proof of veteran status is necessary in most, if not all, cases).

In this case, the appellant was provided with notification in a February 2010 letter from VA indicating that it would have to verify the appellant's service in order to award FVEC benefits.  In the May 2009 administrative decision, the RO explained that verification of military service was the responsibility of the National Personnel Records Center (NPRC) and that its findings were binding on VA. Because NPRC had certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II, he was not legally entitled to payment from the Filipino Veterans Equity Compensation Fund. 

After affording the appellant the opportunity to submit additional evidence and argument, the RO reconsidered his claim in the February 2014 statement of the case and January 2015 and March 2016 supplemental statements of the case. Medrano v. Nicholson, 21 Vet. App. 165 (2007); Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case, is sufficient to cure a timing defect).

In making this determination, the Board acknowledges Tagupa v. McDonald, 27 Vet. App. 95 (2014), wherein the United States Court of Appeals for Veterans Claims (Court) found that verification of service directly from the United States Department of the Army was required in the absence of evidence of delegation to the National Personnel Records Center (NPRC) of the service department's authority to verify the nature of the appellant's service.  In March 2015, the RO requested verification from the Department of the Army pursuant to the holding in Tagupa.  The Department of the Army issued a response most recently in February 2016 finding no change was warranted in the prior negative certifications. 

Moreover, to the extent that any notification provided to the appellant did not include specific information regarding veteran status, the Board finds that error is not prejudicial. Numerous times the service department and Department of the Army have certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces during World War II. VA is bound by that certification. Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997); Palor v. Nicholson, 21 Vet. App. 325 (2007); Duro v. Derwinski, 2 Vet. App. 530 (1992); Tagupa v. McDonald, 27 Vet. App. 95 (2014).



In light of the binding certifications, any notification error is non-prejudicial as the appellant is not entitled to benefit as a matter of law. Valiao v. Principi, 17 Vet. App. 229 (2003).


FVEC

The appellant contends that he is entitled to the one-time FVEC payment. Under the recently enacted American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund." American Recovery and Reinvestment Act 
§ 1002, Pub. L. No. 111-5 (enacted February 17, 2009).

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II. Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section. The application for the claim shall contain such information and evidence as the Secretary may require. Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002(d) provides that an eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable. 

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto. See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997). Where service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding on the VA. Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). Under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service. Soria,118 F.3d at 749.

The appellant contends that he served with Service Company 4th Battalion USA Philippine forces; 1st Battalion 14th Infantry Philippine Army, Army of the United States; and/or 12th Infantry Regiment U.S. Philippine Army.  He has submitted several affidavits from others who said that they served with him. 

The NPRC considered the information contained in the documentation submitted by the appellant purporting to show the required service, but certified on multiple occasions that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  See July 2002, December 2012, October 2014, November 2014, December 2014, and February 2016 NPRC responses. 

In a February 2016 written response, the NPRC indicated that, based on its review of the application provided by VA and the official information contained in the 

Army Organizational records, it was able to identify responsive records supporting the Department of the Army's previous negative service determination.  After reviewing all the provided information, the NPRC identified a claim folder for the appellant.  The claim folder did not contain an AGO Form 23.  The VA Form 21-3101 lists several units, Svc Co 4th Bn USAFIP-NL, 1 Bn 14th Inf PA AUS, 12th Infantry USAFIP NL as the unit of assignment.  A troop roster was not identified for the units listed from the documents provided by the VA.  A search through several possible pertaining rosters was conducted.  The appellant was not listed on any unit roster.  The NPRC further noted that under the guidance established by the Department of Army for the post-War recognition program, it was not able to accept any affidavits.

Moreover, the approval of a pension for the appellant by the Philippine Armed Forces provided by the appellant does not satisfy the requirements of 38 C.F.R. 
§ 3.203 as acceptable proof of service, as it is not an official document of the appropriate United States service department or NPRC.  Accordingly, it may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the FVEC.

The appellant did not submit a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203 (a)(1).  The NPRC and Department of the Army have certified that he had no qualifying service. This verification is binding on VA such that VA has no authority to change or amend the finding. Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  As such, the basic eligibility criteria for establishing entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund have not been met, and the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where law and not evidence is 

dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under the law).


ORDER

Legal entitlement to a one-time payment from the FVEC Fund is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


